Quinn, Chief Judge
(dissenting):
In my opinion, the majority elevate form over substance, a procedure we have consistently avoided. United States v Thompson, 11 USCMA 5, 8, 28 CMR 229 (1959). The record of trial demonstrates the accused affirmatively accepted Captain Bamberger as his counsel and was desirous of proceeding with the trial with Captain Bam-berger as his counsel. In addition, it appears that, previous to trial, the accused submitted to the convening authority an offer to plead guilty. In that offer, he indicated he was satisfied with his “Defense Counsel” and that counsel had fully informed him of his rights as an accused. Captain Bam-berger witnessed the agreement as defense counsel. Indisputably, therefore, the accused was represented at all critical stages of the proceedings against him by qualified counsel. The purpose of naming a defense counsel in the order appointing the court-martial was thus served. When the purpose of a required procedure is fully satisfied, technical defects are not prejudicial. United States v Tibbs, 15 USCMA 350, 35 CMR 322 (1965). I would, therefore, affirm the decision of the United States Navy Court of Military Review.